Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with KENNETH SALEN on February 3, 2022.    

The application has been amended as follows: 
In the claims:
1)	Claim 6 has been deleted and replaced by:
“An iron oxide powder for a brake friction material, having: an average particle diameter of 30 µm or more, a chlorine content of 150 ppm or less in a combustion ion chromatography, a saturation magnetization of 20 emu/g or less, and a blackness (L* value) of 23 or more and 33 or less.”

2)	Claims 1-5, 7, 9-11 have been cancelled. 

- End of the Amendment

Statement for Reasons for Allowance
Claims 6, 8 and 12-14 are allowed.
The present invention is directed towards an iron oxide powder for a brake friction material, having: an average particle diameter of 30 µm or more, a chlorine content of 150 ppm or less in a combustion ion chromatography, a saturation magnetization of 20 emu/g or less, and a blackness (L* value) of 23 or more and 33 or less.
The present claims are allowable because Magnetic particles of iron oxide having particle size overlapping the claimed range, i.e. 40 m or more, are well known in the art, but they have high saturation magnetization; that is significantly higher than the claimed range of 20 emu/g or lower and does not have the claimed blackness value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788